DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/11/2022 has been fully considered. 
Regarding claim[s] 35 – 50 under the anticipatory rejection, applicant's remarks are not persuasive. Therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejection, if any, in the office action below. 
Applicant states on page[s] 7 of the remarks as filed: “

Rejection under 35 USC 112, second paragraph and fourth paragraph

It is noted that the claims are amended to overcome the rejections under 35 USC 112, second paragraph and fourth paragraph.

For at least this reason the Examiner is respectfully requested to remove the rejections under 35 USC 112, second paragraph and fourth paragraph.”

	In response the examiner points out that applicant has intentionally not addressed the indefiniteness rejection made on claim 43. Applicant has not complied with every ground of rejection as required/outlined by MPEP 714.02. The rejection is maintained at this time. 
Applicant states on page[s] 9 of the remarks as filed: “Here, China Mobile simply discloses that the vSEPP shall include its own identity and the encapsulatedRequest into a JSON object called partRequest as well to allow the hSEPP to identify the originator. According to China Mobile the vSEPP receives an HTTP request, and the vSEPP shall encapsulate the HTTP request into a JSON object encapsulatedRequest consisting of
three JSON objects, where the vSEPP shall include its own identity and the encapsulatedRequest into a JSON object called partRequest as well to allow the hSEPP to identify the originator.
However, there cannot be found in China Mobile where it is disclosed the vSEPP is somehow receiving a first message that has been sent by a first network function and addressed to a second network function; the first message comprising a plurality of first message parts comprising: a request line or a response line: at least_one header; and payload, each including one or more features and optional sub-features.”

	In response the examiner points to prior China Mobile. Specifically, at page[s] 8 and Figure # 4.3.2.2.2-1, Visited SEPP, and item #1, the vSEPP receives an HTTP request [i.e. applicant’s….receiving a first message that has been sent by a first network function and addressed to a second network function..etc.]. Where at China Mobile, at section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message comprising a plurality of first message parts comprising…etc.] into a JSON object encapsulated Request consisting of three JSON objects: request line [i.e. applicant’s…..a request line or a response line:…..etc. ]. Further of China Mobile, at section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: header [i.e. applicant’s…at least one header]. Further of China Mobile, at section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated encapsulatedRequest consisting of three JSON objects: body of the request received in step 1, shall be put into an element called http body [i.e. applicant’s…. and payload, each including one or more features and optional sub-features]
***The examiner’s response above equally applies to applicant’s same or similar remarks made on page[s] 10, 11 regarding claim[s] 35 of the remarks as filed. 

Applicant states on page[s] 9 of the remarks as filed: “In addition, there cannot be found any further description in China Mobile regarding the JSON objects.”

	In response the examiner points to MPEP 2121. Specifically, at MPEP 2121, section III:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant states on page[s] 9 of the remarks as filed: “According to China Mobile “A complicating factor is that the SEPPs will have to convert the entire HTTP Request into a JSON object, which in itself will be contained in another HTTP request,” (section 4.3.5.3 of China Mobile). Therefore, according to China Mobile the JSON object is contained in another HTTP request. However, China Mobile does not disclose that the
entire HTTP Request somehow incorporates a first message comprising a plurality of first message parts comprising: a request line or a response line; at least one header: and payload, each including one or more features and optional sub-features.”

	In response the examiner points out that applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,….. However, China Mobile does not disclose that the entire HTTP Request somehow incorporates a first message comprising a plurality of first message parts comprising: a request line or a response line; at least one header: and payload………) are not recited clearly in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Further in response, the examiner points out that applicant intentionally keeps the claim language broad in the respect that the recited “features and sub – features,” could be any part of the first message whether they be taken from the header or the body of the recited first message. Therefore, the examiner applied prior art of China Mobile in the rejection is fair and reasonable. See China Mobile, at section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects.
***The examiner’s response above equally applies to applicant’s same or similar remarks made on page[s] 10, 11 regarding claim[s] 35 of the remarks as filed. 

Applicant states on page[s] 9 and 10 of the remarks as filed: “Furthermore, there cannot be found in China Mobile as cited where it is disclosed that the JSON is somehow used to obtain a security structure definition that defines a required security measure for each of the feature and optional sub-feature; form second message parts from the features and sub-features of the first message parts; apply the security structure definition to the second message parts by encrypting: integrity protecting, or modification tracking with integrity protecting each second message part; form a second message that contains the second message parts; and send the second message towards the second network function, wherein the apparatus comprises a security edge proxy.”

	In response the examiner points to the prior art of China Mobile. Specifically, at section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS [i.e. applicant’s….obtain a security structure definition that defines a required security measure for each of the feature and optional sub-feature]. Then at section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects [i.e. applicant’s form second message parts from the features and sub-features of the first message parts]. Then at page[s] 14, section: 4.3.5.1, item 2c, encrypting the fields of HTTPs request [i.e. applicant’s apply the security structure definition to the second message parts by encrypting]; 
	Where at section: 4.3.2.2.2.1, page 8, item 2, the vSEPP shall integrity protect the complete partRequest using JWS [i.e. applicant’s integrity protecting]; 
	Where at section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects [i.e. applicant’s or modification tracking with integrity protecting each second message part form a second message that contains the second message parts]; 
	Where at section: 4.3.2.2.2.1, page 8, item 3, the vSEPP shall use HTTP POST to send the encapsulated request to the first intermediary [visited networks] IPX provide [i.e. applicant’s and send the second message towards the second network function]
***The examiner’s response above equally applies to applicant’s same or similar remarks made on page[s] 10, 11 regarding claim[s] 35 of the remarks as filed. 

Applicant states on page[s] 11 of the remarks as filed: “For at least these reasons a person of ordinary skill in the art would not find it obvious to somehow combine the references. Further, even if the references were somehow combined, which is not agreed to as suggested, for at least the reasons stated above the proposed combination would still fail to disclose or suggest amended claim 35.

For at least these reasons the Examiner is respectfully requested to remove the rejection and allow claim 35.

In addition, for similar reasons as stated above with regards to claim 35, none of the references cited disclose or suggest independent claims 41, 45, and 48. Thus, the Examiner is requested to remove the rejection and allow these claims.”

In response the examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant states on page[s] 11 of the remarks as filed: “In addition, for at least the reason that claims 36-40; claims 42-44; claims 46-47, and claim 50 depend from claims 35, 41, 45, and 48, respectively, the reference cited does not disclose these
claims.

Based on the above explanations and arguments, it is clear that the reference cited cannot be seen to disclose or suggest claims 35-48 and 50. The Examiner is respectfully requested to reconsider and remove the rejections of claims 35-48 and 50 and to allow all of the pending claims 35-48 and 50 as now presented for examination.”

In response the examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant states on page[s] 11 of the remarks as filed: “It is believed that the amendments and arguments presented herein sufficiently address the
rejections of the claims. Distinctions between the applied references and the claims are provided as examples only and are sufficient to overcome the rejections. Furthermore, any emphasis placed on claim language is only a possible example of distinctions between the claims and the cited references. No admission, implied or explicit, is made concerning any elements of the claims not addressed herein or any particular claims not argued herein.”

In response the examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Response to Amendment
Status of the instant application:
Claim[s] 35 – 48, and 50 are pending in the instant application. 
Regarding claim 41 under the indefiniteness rejections, applicant’s claim amendment is noted, therefore, the rejection is withdrawn.
Regarding claim 49 under the indefiniteness rejections, applicant’s cancellation of the claim is noted, therefore, the rejection is withdrawn.
Regarding claim 50 under the indefiniteness rejections, applicant’s cancellation of the claim language “the apparatus,” is noted, and amended with “the security edge proxy,” is noted, therefore, the rejection is withdrawn. 
Regarding claim[s] 49 under the anticipatory rejection by NPL reference: China Mobile, applicant’s cancellation of the claim is noted, therefore, the rejection is withdrawn. 
Regarding claim[s] 35 – 48, 50 remaining under the anticipatory rejection applicant’s claim amendments have been considered, however, they are not persuasive. Therefore, the examiner has addressed the such claim amendments in the office action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 12, the applicant), regards as the invention. It is unclear from the claim language as to how change can be expressed differentially to achieve modifying the given message part. 
	Appropriate action required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 – 48, and 50 is/are rejected under 35 U.S.C. 102[a][1] as being taught by NPL Reference: “Living Document: Security of Service Based Architecture of 5G phase 1,” 3GPP TSG SA WG3 (Security) Meeting ‘90bis, S3-180888, Agenda: 4.1.13.5, China Mobile, February 26-March 02, 2018, hereinafter China Mobile.                                                                                                                                                                      As per claim 35. China Mobile does teach an apparatus [China Mobile, page[s] 8, section 4.3.2.2.2 and 4.3.2.2.2.1 and Figure # 4.3.2.2.2-1, Visited SEPP, and item #1, the vSEPP receives an HTTP request] comprising:
at least one non-transitory memory including computer program code for one or more programs, the at least one non-transitory memory and the computer program code configured to, with the at least one processor [China Mobile, page[s] 8, section 4.3.2.2.2 and 4.3.2.2.2.1 and Figure # 4.3.2.2.2-1, Visited SEPP], cause the apparatus to perform at least the following:
receive a first message that has been sent by a first network function and addressed to a second network function [China Mobile, page[s] 8 and Figure # 4.3.2.2.2-1, Visited SEPP, and item #1, the vSEPP receives an HTTP request];
the first message comprising a plurality of first message parts comprising: 
a request line or a response line [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: request line]; 
at least one header [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: header]; and 
payload, each including one or more features and optional sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated encapsulatedRequest consisting of three JSON objects: body of the request received in step 1, shall be put into an element called http body];
obtain a security structure definition that defines a required security measure for each of the feature and optional sub-feature [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS];
form second message parts from the features and sub-features of the first message parts [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects];
apply the security structure definition to the second message parts by encrypting [China Mobile, page[s] 14, section: 4.3.5.1, item 2c, encrypting the fields of HTTPs request]; 
integrity protecting [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, the vSEPP shall integrity protect the complete partRequest using JWS]; or 
modification tracking with integrity protecting each second message part 
form a second message that contains the second message parts [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects]; and
send the second message towards the second network function [China Mobile, section: 4.3.2.2.2.1, page 8, item 3, the vSEPP shall use HTTP POST to send the encapsulated  request to the first intermediary [visited networks] IPX provider]], wherein the apparatus comprises a security edge proxy [China Mobile, page[s] 8 and Figure # 4.3.2.2.2-1, Visited SEPP, and item #1, the vSEPP receives an HTTP request].


As per claim 36. China Mobile does teach the apparatus of claim 35, wherein the apparatus is further caused to perform the forming of the second message parts from the features and optional sub-features of the first message parts [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects]  according to the security structure definition [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS ].

As per claim 37. China Mobile does teach the apparatus of claim 35, wherein the second message is subsequently modifiable up to an extent defined by the security structure definition [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS ].


As per claim 38. China Mobile does teach the apparatus of claim 35, wherein the forming of the second message parts comprises modifying the content of the first message parts [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects. Where at page[s] 14, section: 4.3.5.1, item 2c, encrypting the fields of HTTPs request].

As per claim 39. China Mobile does teach the apparatus of claim 35, wherein the apparatus is further caused to perform:
	modify one or more of the features or sub-features of the second message parts with evidence of identity of the node [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, the vSEPP shall include its own identity and the encapsulatedRequest into the JSON object] and change made after the applying of the encrypting [China Mobile, page[s] 14, section: 4.3.5.1, item 2c, encrypting the fields of HTTPs request ]; integrity protecting [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, the vSEPP shall integrity protect the complete partRequest using JWS]; or modification tracking with integrity protecting.

As per claim 40. China Mobile does teach the apparatus of claim 39, wherein the modifying is performed in the second message before the applying of the encrypting [China Mobile, page[s] 14, section: 4.3.5.1, item 2c, encrypting the fields of HTTPs request]; integrity protecting [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, the vSEPP shall integrity protect the complete partRequest using JWS ]; or modification tracking with integrity protecting.

As per claim 41. An intermediate node [China Mobile, section: 4.3.2.2.2.1, and Figure 4.3.2.2.2-1, visited IPX, and page 8, item 4, first intermediary device] comprising 
at least one processor [China Mobile, section: 4.3.2.2.2.1, and Figure 4.3.2.2.2-1, visited IPX, and page 8, item 4, first intermediary device]; and 
at least one non-transitory memory including computer program code for one or more programs, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the intermediate node [China Mobile, section: 4.3.2.2.2.1, and Figure 4.3.2.2.2-1, visited IPX, and page 8, item 4, first intermediary device] to perform at least the following:
receive a second message comprising a plurality of second message parts, originating from a security edge proxy [[China Mobile, section: 4.3.2.2.2.1, page 8, item 3, the vSEPP shall use HTTP POST to send the encapsulated request to the first intermediary [visited networks] IPX provider]]] and addressed to a second network function [China Mobile, section: 4.3.2.2.2.1, page 9, and Figure 4.3.2.2.2-1, steps: 1 – 9, and items: 4 – 9, specifically, item 9, the hSEPP shall send the HTTP request resulting from step 8 to the home network’s NF ];
the second message parts each including one or more features and optional sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects];
obtain a security policy for the intermediate node [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS]; and 
a security structure definition that defines a required security measure for each of the features and sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS];
check if conditions a) the node has a need to change a given message part and b) said given message part is modifiable according to the security structure definition and the security policy [China Mobile, section: 4.3.2.2.2.1, page[s] 8 and 9, item 4, it shall parse the encapsulated request and determine which changes are required. The first intermediary node creates a JSON element called operation……..that when applied as a JSON patch to the encapsulated request, will result in the desired request], and if the conditions were met, modify said given feature of sub-feature with evidence of identity of the node and change made [China Mobility, page[s] 7, section: 4.3.2.2.2.1, there is a requirement for e2e integrity protection in conjunction with requirement for intermediaries to be able to modify the message in a verifiable way]; and
forward the second message towards the second network function [China Mobile, section: 4.3.2.2.2.1, page 8, item 3, the vSEPP shall use HTTP POST to send the encapsulated request to the first intermediary [visited networks] IPX provider]].

As per claim 42. China Mobile does teach the intermediate node of claim 41, wherein the modifying of said given message part is performed by adding a cryptographically verified record in an array of modifications within the second message [China Mobile, section: 4.3.2.2.2.1, page[s] 8, Figure 4.3.2.2.2-1, steps: 2, 3, 4, 5, 6, modifying the encapsulated requests [i.e. applicant’s array], and item 2: the integrity protected partRequest shall be put into an array. Then at item 4, the first  intermediary device checks the integrity and authenticity of the encapsulated request      [i.e. applicant’s cryptographically verified record in an array of modifications]].

As per claim 43. China Mobile does teach the intermediate node of claim 41, wherein the modifying of said given message part is performed differentially by expressing a change [China Mobile, section: 4.3.2.2.2.1, page[s] 8 and 9, item 4, it shall parse the encapsulated request and determine which changes are required. The first intermediary node creates a JSON element called operation……..that when applied as a JSON patch to the encapsulated request, will result in the desired request].

As per claim 44. China Mobile does teach the intermediate node of claim 41, wherein the modifying of said given message part is performed by changing the second message and recording an indication of how the second message was changed [China Mobile, section: 4.3.2.2.2.1, page[s] 9, editors note: if the policy is include [i.e. applicant’s recording an indication] in step 2, how and whether the second intermediary can check that the first intermediary only changed allowable elements].

As per claim 45. China Mobile does teach an apparatus [China Mobile, section 4.3.2.2.2.1, page[s] 8, Figure # 4.3.2.2.2 -1, home SEPP];
wherein the apparatus is a security edge proxy comprising at least one processor [China Mobile, section 4.3.2.2.2.1, page[s] 8, Figure # 4.3.2.2.2 -1, home SEPP]; and at least one non-transitory memory including computer program code for one or more programs, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus [China Mobile, section 4.3.2.2.2.1, page[s] 8, Figure # 4.3.2.2.2 -1, home SEPP] to perform at least the following:
receive a second message that comprises a plurality of second message parts having been transformed from a first message and modified and forwarded by at least one intermediate node [China Mobile, section 4.3.2.2.2.1, page[s] 9, Figure # 4.3.2.2.2 -1, steps: 3, 4, 5, 6, and items: 5, the first intermediary sends the encapsulated request to the second intermediary [home network’s IPX] as in step 3]; wherein
the first message comprises a plurality of first message parts comprising: 
a request line or a response line [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: request line];
at least one header [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: header]; and 
payload, each including one or more features and optional sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated encapsulatedRequest consisting of three JSON objects: body of the request received in step 1, shall be put into an element called http body];
the second message parts each including one or more of the features and sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects];
obtain a security policy for the intermediate nodes [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS]; and 
a security structure definition that defines a required security measure for each of the features and sub-features of second message parts of the second message [China Mobile, section: 4.3.2.2.2.1, page[s] 8 and 9, item 4, it shall parse the encapsulated request and determine which changes are required. The first intermediary node creates a JSON element called operation……..that when applied as a JSON patch to the encapsulated request, will result in the desired request];
determine how the second message differs from the first message and which changes made by each individual one of the intermediate nodes over the first message are acceptable using the security structure definition and the security policy for the intermediate nodes [China Mobile, section: 4.3.2.2.2.1, Figure # 4.3.2.2.2 -1, page[s] 9, editors note: if the policy is include in step 2, how and whether the second intermediary can check that the first intermediary only changed allowable elements];
if some changes of the intermediate nodes were not found acceptable, reject the second message or form a third message from the second message by rejecting other changes of the intermediate nodes than those that were found acceptable [China Mobile, section: 4.3.2.2.2.1, and page[s] 9, Figure # 4.3.2.2.2 -1, steps: 7, 8, items 7, and 8, filtering the request]; and
 forward the third message to the second network function [China Mobile, section: 4.3.2.2.2.1, page 9, and Figure 4.3.2.2.2-1, steps: 9, and items: 4 – 9, specifically, item 9, the hSEPP shall send the HTTP request resulting from step 8 to the home network’s NF].


As per claim 46. China Mobile does teach the apparatus of claim 45, wherein the determining how the second message differs from the first message comprises determining whether the second message does differ from the first message [China Mobile, China Mobile, section: 4.3.2.2.2.1, page[s] 9, editors note: if the policy is include in step 2, how and whether the second intermediary can check that the first intermediary only changed allowable elements].

As per claim 47. China Mobile does teach the apparatus of claim 45, wherein the determining whether the changes were found acceptable is performed for each intermediate node one by one based on the second message received by the apparatus [China Mobile, China Mobile, section: 4.3.2.2.2.1, page[s] 9, item # 8….the hSEPP checks whether the modifications performed by the intermediaries were permitted by policy].

As per claim 48. China Mobile does teach a method [China Mobile, section 4.3.2.2.2.1, page[s] 8, Figure # 4.3.2.2.2 -1, steps: 1 - 18] comprising:
receiving by a security edge proxy a second message that comprises a plurality of second message parts and has been transformed from a first message and modified and forwarded by at least one intermediate node [China Mobile, section 4.3.2.2.2.1, page[s] 9, Figure # 4.3.2.2.2 -1, steps: 3, 4, 5, 6, and items: 5, the first intermediary sends the encapsulated request to the second intermediary [home network’s IPX] as in step 3];
wherein the first message comprises a plurality of first message parts comprising: 
a request line or a response line [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: request line]; 
at least one header [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated Request consisting of three JSON objects: header]; and 
payload, each including one or more features and optional sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request into a JSON object encapsulated encapsulatedRequest consisting of three JSON objects: body of the request received in step 1, shall be put into an element called http body];
the second message parts each including one or more of the features and sub-features [China Mobile, section: 4.3.2.2.2.1, page 8, item 2, HTTP request [i.e. applicant’s first message – first message parts] into a JSON object encapsulated Request [i.e. applicant’s second message – parts/features/sub-features] consisting of three JSON objects];
obtaining a security policy for the intermediate nodes [China Mobile, section: 4.3.2.2.2.1, page 8, editors note: whether the hSEPP should include a policy of which elements are allowed to be changed by the first intermediary is FFS]; and 
a security structure definition that defines a required security measure for each of the features and sub-feature [China Mobile, section: 4.3.2.2.2.1, page[s] 8 and 9, item 4, it shall parse the encapsulated request and determine which changes are required. The first intermediary node creates a JSON element called operation……..that when applied as a JSON patch to the encapsulated request, will result in the desired request];
determining how the second message differs from the first message and which changes made by each individual one of the intermediate nodes over the first message are acceptable using the security structure definition and the security policy for the intermediate nodes [China Mobile, section: 4.3.2.2.2.1, Figure # 4.3.2.2.2 -1, page[s] 9, editors note: if the policy is include in step 2, how and whether the second intermediary can check that the first intermediary only changed allowable elements];
if some changes of the intermediate nodes were not found acceptable, rejecting the second message or performing:
forming a third message from the second message by rejecting other changes of the intermediate nodes than those that were found acceptable [China Mobile, section: 4.3.2.2.2.1, and page[s] 9, Figure # 4.3.2.2.2 -1, steps: 7, 8, items 7, and 8, filtering the request]; and
forwarding the third message to the second network function [China Mobile, section: 4.3.2.2.2.1, page 9, and Figure 4.3.2.2.2-1, steps: 9, and items: 4 – 9, specifically, item 9, the hSEPP shall send the HTTP request resulting from step 8 to the home network’s NF].

As per claim 50. China Mobile does teach the method of claim 48, wherein the determining whether the changes were found acceptable is performed for each intermediate node one by one based on the second message received [China Mobile, China Mobile, section: 4.3.2.2.2.1, page[s] 9, item # 8….the hSEPP checks whether the modifications performed by the intermediaries were permitted by policy] by the the security edge proxy [China Mobile, page[s] 8 and Figure # 4.3.2.2.2-1, Visited SEPP, and item #1, the vSEPP receives an HTTP request].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434